Citation Nr: 0739511	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  07-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for cold weather injury 
residuals, bilateral upper extremities.

2.  Entitlement to service connection for cold weather injury 
residuals, bilateral lower extremities.

3.  Entitlement to service connection for cold weather injury 
residuals to the face.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1952 and October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for cold 
weather injury residuals, bilateral lower extremities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have an upper extremity disorder 
attributable to service, to include as due to cold injury.

2.  There is no medical evidence of record of cold weather 
injury residuals to the face that are in any way attributable 
to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral upper extremity 
disorder, attributable to cold injury residuals, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Service connection for cold weather injury residuals to 
the face is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2006 letters, with respect to the 
claims of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for cold weather injury 
residuals, to the bilateral upper extremities and to the 
face, any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2006, prior to the 
adjudication of the matter in May 2006 be cured when VA 
employs proper subsequent process.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and a VA examination reports dated in 
August 2006.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
March 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.



Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran alleges that he is currently experiencing 
residuals from cold weather injuries to his hands, feet, and 
face, sustained while he was stationed in Korea.  Upon review 
of the medical evidence of record, the Board finds that 
service connection for residuals of cold weather injury to 
the hands and face is not warranted.

Service medical records are silent as to treatment for or 
complaints of cold weather injury.  Clinical evaluation, upon 
discharge in August 1952, indicated that the upper 
extremities and face were within normal limits.  Upon 
discharge in September 1954, clinical examination of the 
upper extremities, as well as of the head and face, was 
within normal limits.  Moreover, the record contains no 
indication that the veteran has any current disorder of the 
hands and face that is causally related to his active 
service, or any incident therein, including his claimed cold 
weather exposure.  Rather, the veteran has not been shown to 
have any disorder concerning his face.

As to his upper extremities, the Board acknowledges that the 
veteran currently experiences an upper extremity disorder; 
however, there is no indication in the record that it is 
attributable to his period of service.  The first indication 
of any symptomatology involving an upper extremity was 
recorded in August 1963.  At that time, the veteran had a 
ganglion surgically removed from his left index finger.  The 
veteran had developed pain in the proximal left index finger, 
which radiated into his left wrist and up into his elbow.  
The examiner indicated that there was no history of trauma to 
the left hand.  

January 1998 and March 1999 MRIs of the cervical spine have 
demonstrated severely narrowed discs between C4 and C7, and 
small central disc bulges and right neural foraminal stenosis 
at C4-5 and C5-6, respectively.  

VA treatment records indicate that the veteran began 
receiving treatment for severe shortness of breath, chronic 
obstructive pulmonary disorder, bilateral ulnar neuropathy, 
and eosinophilia, in October 1992.  In March 2002, a VA 
treatment provider indicated that the eosinophilia was of an 
unknown etiology.  Potential etiologies of colon cancer, 
Addison's, or rheumatological were ruled out.  He also 
indicated that there was no obvious parasitic infection.  
Possible etiologies included asthma or Churg-Strauss 
syndrome.  An April 2002 electromyelograph (EMG) demonstrated 
severe right ulnar neuropathy, at the elbow, with severe 
chronic axonal changes.  There was severe demyelinating right 
ulnar nerve slowing at the elbow.  Right ulnar sensory and 
motor nerves were affected.  There was some nerve re-
innervations.  The veteran had markedly neurogenically 
atrophied right ulnar-innervated hand muscles.  There was 
also evidence of left ulnar neuropathy, likely at the elbow.  
The examiner indicated that peripheral neuropathy was also 
likely.  There was no evidence of carpal tunnel syndrome in 
the either wrist.  

In August 2002, a CT scan was performed, due to new onset 
weakness and muscle wasting of the right hand.  The examiner 
indicated that the veteran had a history of poorly controlled 
hypertension.  Vascular calcifications were noted in the 
carotid arteries, bilaterally.   A June 2005 EMG confirmed 
ulnar compression at the right and left elbows.  In August 
2005, a VA treatment provider attributed the veteran's 
advanced right hand ulnar neuropathy to ulnar entrapment at 
the elbow.  He also indicated that the veteran had similar 
findings on the left side, although not as severe.  

Although the veteran does have a current upper extremity 
disorder, there is no medical evidence that it is related to 
service, including cold weather exposure.  Rather, the record 
is silent as to any indication that the veteran is 
experiencing residuals from a cold weather injury in his 
upper extremities.  In August 2006, a VA examiner diagnosed 
the veteran as having neuropathy of the upper extremities in 
distribution of ulnar and median nerves, and found that it 
was not due to cold injury.  

The Board has considered the veteran's lay contentions that 
he currently has residuals from cold weather injury to his 
face and that any current bilateral upper extremity disorder 
is related to his period of service, specifically to cold 
weather exposure.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, his contentions are not probative to the 
issue at hand.  The record contains absolutely no probative 
evidence supporting his theory of entitlement.

In sum, the Board finds that the record lacks competent 
evidence of a current face disorder attributable to cold 
weather injury during active service.  If there is no current 
disability, service connection cannot be established.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As to his 
claims of entitlement to service connection for cold weather 
injury residuals, bilateral upper extremity, the record lacks 
any evidence of a nexus to service.  Accordingly, the 
preponderance of the evidence is against the claims of 
service connection for cold weather injury residuals, 
bilateral upper extremity, and cold weather injury residuals 
of the face.  


ORDER

Entitlement to service connection for cold weather injury 
residuals of the upper extremities is denied.

Entitlement to service connection for cold weather injury 
residuals of the face is denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for cold weather injury residuals of the lower 
extremities, the Board finds that additional evidentiary 
development is necessary.  The Board finds that the August 
2006 VA Cold Injury Protocol examination is inadequate for 
adjudication purposes.

Upon examination, the veteran alleged that he sustained cold 
injuries, while he was stationed in Korea, because he was 
exposed to 0 degree temperatures for eight to nine months.  
Physical examination revealed dry skin and some atrophy at 
the soles of the feet.  There was evidence of decreased hair 
growth in the lower extremities, onychomychosis of the 
toenails, and calluses.  Neurologically, reflexes were 
normal.  There was decreased sensation on the bottom of the 
feet.  Motor strength was 5/5 in the lower extremities.  The 
examiner diagnosed the veteran as having mild neuropathy in 
his lower extremities and moderate onychomychosis of the 
toenails, at least as likely as not secondary to cold injury.  
The examiner did not provide any reasons and bases for his 
conclusion and the record is absent any indication that the 
claims folder was reviewed.  Accordingly, the veteran should 
be scheduled for an additional VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of any current upper extremity 
disability.  All indicated tests should 
be accomplished.  The claims folder 
should be made available to the examiner.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran has current 
residuals of in-service cold weather 
injuries in his lower extremities.  

2.  Then, the RO should then readjudicate 
the issue on appeal to include 
consideration of all evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


